DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1- 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 32 of U.S. Patent No. 9974977. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 9974977
16 (and claims 1 and 27). A computer-implemented method of controlling an adaptive radiation therapy delivery system, the method comprising:
 receiving, at a first time point in a given radiation session, a first 25imaging slice corresponding to a first plane;
estimating, by applying a trained machine learning model to the first imaging slice, a second imaging slice corresponding to a second plane at the first time point to provide a set of imaging slices for the first time point, the machine learning model being trained to predict (see claim 10) a first image corresponding to the second plane from a second image corresponding to the first plane;
 







generating an updated therapy protocol to control delivery of a therapy 5beam based on the calculated displacement of the object.

receiving an inter-fractional volumetric image (e.g., imaging slice) comprising a time-varying target locus, the inter-fractional volumetric image acquired at a first time period;  
receiving at least two intra-fractional imaging slices comprising different portions (corresponding to first and second image slices)of the target locus, wherein a first intra-fractional imaging slice is acquired at a second time period and a second intra-fractional imaging slice is acquired at a third time period and wherein the at least two intra-fractional imaging slices are received contemporaneously (e.g., first and second imaging slices at the first time point) within the same fractional radiation session with a delivered radiation therapy and are in different image planes (e.g., first and second plane) having different orientations;  
spatially registering a portion of the target locus from the first intra-fractional imaging slice and a portion of the target locus from the second intra-fractional imaging slice (spatial registration of the set of imaging slices), including translating a portion of the target locus (e.g., displacement) in the second intra-fractional imaging slice to register a portion of the target locus in the second intra-fractional imaging slice with a portion of the target locus in the first intra-fractional imaging slice; determining a difference (e.g., calculation of displacement) between a location of the target locus indicated by the spatially-registered information and the target locus indicated by the inter-fractional volumetric image;  and 
generating an updated therapy protocol to control delivery of a therapy beam based on the determined difference.

10.  The computer-implemented method of claim 8, wherein spatially registering the information indicative of the portions of the target locus in one or more earlier-acquired image slices includes predicting a location of a segmented portion of the target locus from an earlier-acquired image slice corresponding to an instant of acquisition of a later-acquired imaging slice. 




Dependent claims 2- 15- 17- 26, and 28- 37 of the current application recite the same limitations in different language to claims 1- 32. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claims 1- 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 38 of U.S. Patent No. 10300305. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10300305
16 (and claims 1 and 27). A computer-implemented method of controlling an adaptive radiation therapy delivery system, the method comprising:

 receiving, at a first time point in a given radiation session, a first 25imaging slice corresponding to a first plane; estimating, by applying a trained machine learning model to the first imaging slice, a second imaging slice corresponding to a second plane at the first time point to provide a set of imaging slices for the first time point, the machine learning model being trained to predict (see claim 10) a first image corresponding to the second plane from a second image corresponding to the first plane;
Attorney Docket No. 4186.126US1Client Ref. No. 19US06simultaneously spatially registering the set of imaging slices to a volumetric image, received prior to the given radiation session, to calculate displacement of a time-varying object in the volumetric image; and 





generating an updated therapy protocol to control delivery of a therapy 5beam based on the calculated displacement of the object.
1.  A computer-implemented method of controlling an adaptive radiation therapy delivery system, the method comprising: 


receiving, between radiation sessions, a volumetric image comprising a time-varying target locus (e.g., a first 25imaging slice corresponding to a first plane and a second imaging slice corresponding to a second plane); receiving, during the same radiation session (e.g., first time point), at least first and second imaging slices comprising different portions of the target locus;  

spatially registering a portion of the target locus from the first imaging slice and a portion of the target locus from the second imaging slice, including moving a portion of the target locus in the second imaging slice to register a portion of the target locus in the second imaging slice with a portion of the target locus in the first imaging slice;  determining a difference between a location (e.g., calculate a displacement of a time varying object) of the target locus indicated by the spatially-registered information and the target locus indicated by the inter-fractional volumetric image;  and 

generating an updated therapy protocol to control delivery of a therapy beam based on the determined difference. 

10.  The computer-implemented method of claim 8, wherein spatially registering the information indicative of the portions of the target locus in one or more earlier-acquired image slices includes predicting a location of a segmented portion of 


Dependent claims 2- 15- 17- 26, and 28- 37 of the current application recite the same limitations in different language to claims 1- 38. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, 7- 12, 14- 18, 20- 24, 26- 29, 31- 34, and 36- 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachaine et al (US PAP 2016/ 0114192), “Lachaine”.
As per claims 1, 16, and 27, computer-readable medium with instructions see for example [107];

estimating, by applying a trained machine learning model to the first imaging slice, a second imaging slice corresponding to a second plane at the first time point to provide a set of imaging slices for the first time point, the machine learning model being trained to predict a first image corresponding to the second plane from a second image corresponding to the first plane (i.e., a prediction technique applied to a prior imaging slice to find the most likely position of a portion of the target locus for the prior imaging slice orientation but having the same time stamp as the current or a more-recently-acquired imaging slice.  Various techniques can be used for such prediction, such as Kernel Density Estimation, a neural network, or a template matching technique.  Prediction can be particularly effective if a motion of the target locus is highly periodic in nature, such as associated with respiratory motion, wherein a prediction-based approach does not rely on image acquisition planes having a common intersection line, and so prediction techniques can be used when parallel slices are acquired) see for example [0079]; [0073] discloses “…FIG. 8A (reproduced below) illustrates generally a series of imaging acquisition planes 812A, 812B, and 812C, such as can be obtained as a target locus 816 moves from one imaging acquisition instance to another. At time t.sub.i-2, a line 806A where the imaging acquisition plane intersects the target locus 816 is roughly centered, and at time t.sub.i-1, the line 806B is shifted, and at time times t.sub.i, t.sub.i-1, t.sub.i-2, .  . . can be labeled as S.sub.i, S.sub.i-1, S.sub.i-2, .  . . generally);


    PNG
    media_image1.png
    344
    506
    media_image1.png
    Greyscale


simultaneously spatially registering the set of imaging slices to a volumetric image, received prior to the given radiation session, to calculate displacement of a time-varying object in the volumetric image (i.e., a feature extracted from one or more of the imaging slices 714A, 714B, or 714C can be compared with imaging information extracted from a volumetric reference image.  For example, a segmented portion of the target locus 616 from the volumetric reference image, or a region encapsulating the target locus and surrounding tissues, can be spatially registered with a corresponding imaging slice 714A, 714B, or 714C to determine if the target locus has shifted) see for example [0073]; [0091] discloses “once a set of previous imaging slices are aligned to the current slice to form a slice set S.sub.i, S'.sub.i-1, S'.sub.i-2, .  . . S'.sub.i-n, an optimal registration between the slice set (or a composite 1108 generated from such a slice set) and a three-dimensional reference volume can be found (such as a reference volume corresponding to the target locus 616 as shown in FIG. 11B).  As an illustrative example, a sagittal slice acquisition can be preceded by a coronal slice acquisition.  A spatial translation can be identified that brings the coronal slice to the same time point as the sagittal slice to spatially register the coronal slice with the sagittal slice.  Then, both slices can be established within a 3D voxel coordinate space”; and 
generating an updated therapy protocol to control delivery of a therapy beam based on the calculated displacement of the object see for example the abstract, and [0069, 89, and 93- 95].
As per claims 2, 17, and 28, Lachaine teaches a stereo pair of imaging slices, and wherein the first plane is orthogonal to the second plane or the first plane is non-orthogonal relative to the second plane see for example [0072, 87 and 96].
As per claim 3, Lachaine teaches three imaging slices along orthogonal planes or non-orthogonal planes relative to each other see for example fig. 7 C- F.
As per claim 4, Lachaine teaches a tumor in a patient that is a target of the therapy beam see for example fig. 2.
As per claims 5, 18, and 29, Lachaine teaches encoding the first imaging slice to a lower dimensional representation to reduce an amount of data used to represent the first imaging slice (i.e., one or more imaging slices, or the slices can be inserted into a 3D volume as mentioned elsewhere herein, in which case a 3D-to-3D registration technique can be used) see for example [0088]; [0091] discloses “a sagittal slice acquisition can be preceded by a coronal slice acquisition.  A spatial translation can be identified that brings the coronal slice to the same time point as the sagittal slice to inserting the slices as infinitesimally thin slices, or as finite slices using the known slice thickness”; and 
applying a trained machine learning model to the encoded first imaging slice to estimate an encoded version of the second imaging slice (i.e., the databases or other files may include, for example, one or more of raw data from MR scans or CT scans associated with an imaging subject, such as for training or providing a reference image, MR feature vectors, CT values, reduced-dimension feature vectors, pseudo-CT prediction model(s), pseudo-CT value(s), pseudo-CT image, DICOM data, etc.) see for example fig. 3 and [0061].
As per claims 7, 21, and 31, Lachaine teaches a neural network see for example [0079]. 
As per claim 8, Lachaine teaches decoding the encoded version of the second imaging slice prior to spatially registering the set of imaging slices; and simultaneously spatially registering the decoded encoded version of the second imaging slice to the volumetric image (i.e., registration can include sweeping a 3D volume across one or more imaging slices, or the slices can be inserted into a 3D volume as mentioned elsewhere herein, in which case a 3D-to-3D registration technique can be used (such as suppressing or ignoring registration of unfilled voxels) see for example [0082]; [0091- 92] discloses “filling/ unfilling of voxels and 3D-to-2D registration performed, such as using multiple 2D slices rather than a single composite”.
inserted into a 3D volume as mentioned elsewhere herein, in which case a 3D-to-3D registration technique can be used” see for example [0088]; [0091] discloses “a sagittal slice acquisition can be preceded by a coronal slice acquisition.  A spatial translation can be identified that brings the coronal slice to the same time point as the sagittal slice to spatially register the coronal slice with the sagittal slice.  Then, both slices can be established within a 3D voxel coordinate space.  This can be done by inserting the slices as infinitesimally thin slices, or as finite slices using the known slice thickness”; [0074] discloses “MR imaging information may be available as planar slices, and a transformation can be applied to the planar slices to obtain surfaces that curve in a three-dimensional sense” and [0080] discloses “determine a position or transformation of the moving image such that it best fits the fixed image.  "Move" can mean, for example, to shift the moving image spatially in one or more dimensions (translations only), shift and rotate the moving image, or even deform the moving image”.
As per claims 10, 20, and 37, Lachaine teaches continuously updating the trained machine learning model based on new imaging slices during the given radiation session (i.e., a "state" of the MLC (multi- leaf collimator) 132 adjusted adaptively during a course of radiation therapy, such as to establish a therapy beam that better approximates a shape or location of the tumor 140 or other target locus) see for example fig. 2 and [0053].
As per claims 11, 23, and 33, Lachaine teaches receiving, prior to the given radiation session, a first sequence of training imaging slices corresponding to the first plane; receiving, prior to the given radiation session, a second sequence of training imaging slices corresponding to the second plane; and encoding the first and second sequences of training imaging slices to a lower dimensional representation to reduce an amount of data used to represent the first and second sequences of training imaging slices (i.e., one or more imaging slices, or the slices can be inserted into a 3D volume as mentioned elsewhere herein, in which case a 3D-to-3D registration technique can be used) see for example [0088]; [0091] discloses “a sagittal slice acquisition can be preceded by a coronal slice acquisition.  A spatial translation can be identified that brings the coronal slice to the same time point as the sagittal slice to spatially register the coronal slice with the sagittal slice.  Then, both slices can be established within a 3D voxel coordinate space.  This can be done by inserting the slices as infinitesimally thin slices, or as finite slices using the known slice thickness”; [0092 and 94] also disclose similar limitation.
 As per claims 12, 24, and 34, Lachaine teaches wherein the first and second sequences of training imaging slices are received alternatively (i.e., image acquisition and processing latency may preclude "real time" acquisition of volumetric imaging information during radiation treatment) see for example [0069 and 100].
As per claim 14, Lachaine teaches inserting the set of imaging slices into a 3D volume comprising the volumetric image; and filling voxels of the 3D volume where the the slices can be inserted into a 3D volume as mentioned elsewhere herein, in which case a 3D-to-3D registration technique can be used (such as suppressing or ignoring registration of unfilled voxels).  A multiple-slice technique works well such as if the slices are acquired in rapid succession, for example, less than about 50 ms between instants corresponding to acquired slices.  If a longer duration occurs between imaging slice acquisitions, then the older slices may become `stale.` However, such slices can still be temporally re-aligned such as using either a) a prediction technique, such as where the target motion is periodic in nature; b) aligning the excitation lines provided by the imaging modality (e.g., excitation lines visible from MR imaging acquisition), for example by fitting a line through such excitation lines as mentioned elsewhere herein; or c) by spatially-registering the stale imaging slice so that it fits with the current slice using a metric that is calculated along a line of intersection) see for example [0080]; [0077] discloses “…planes having a common intersection line”.
As per claim 15, Lachaine teaches optimizing a cost function based on differences between the set of imaging slices and the volumetric image (i.e., spatially registering segmented portions of a target locus from two (or more) imaging slices Si, S.sub.i-1, S.sub.i-2, .  . . , S.sub.i-n. In one approach, a metric can be defined that quantifies how well the two portions of a target locus 1018A and 1018B are aligned (or more generally, how well two imaging slices or imaging volumes are aligned), such as the similarity between the pixels along the intersection line 1022 joining the first portion 1018A and the shifted second portion 1018B.  Examples of such metrics include one-dimensional normalized cross-correlation or mutual information.  An automated optimization technique can be executed to find translations of the second portion 1018B that provide the optimal value of the metric) see for example [0077]; [0085, 90 and 101] also disclose similar limitation.
As per claims 22 and 32, Lachaine teaches decoding the estimated encoded version of the second imaging slice to obtain the second imaging slice at the first time point (i.e., MR imaging information available as planar slices, and a transformation applied to the planar slices to obtain surfaces that curve in a three-dimensional sense) see for example [0074]; [0082 and 91- 92] also disclose similar limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine.
As per claims 6, 19, and 30, Lachaine teaches “software instructions for treatment planning software 411, operating system software 412, and training/ prediction software 413…processor 414 may execute training/ prediction software 413 to implement functionalities of training module 312 and prediction module 314.  In addition, processor device 414 may execute treatment planning software 411 (e.g., such as Monaco.RTM.  provided by Elekta) that may interface with training/ prediction software 413” see for example [0058] and neural networks in [0079]; [0061] discloses “…The databases or other files may include, for example, one or more of raw data from MR scans or CT scans associated with an imaging subject, such as for training or providing a reference image, MR feature vectors, CT values, reduced-dimension feature vectors, pseudo-CT prediction model(s), pseudo-CT value(s), pseudo-CT image, DICOM data, etc.”.
	Lachaine does not explicitly teach a regression technique comprising a support vector machine or random forest.
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to incorporate a regression technique comprising a support vector machine or random forest because applicant has not disclosed that a regression technique comprising a support vector machine or random forest provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally as well with the training/ prediction software and the treatment planning software, the neural network, etc. disclosed supra.  
Kernel Density Estimation, a neural network, or a template matching technique , thus the training/ prediction can be particularly effective if a motion of the target locus is highly periodic in nature, such as associated with respiratory motion as an state of the art technology in treatment planning using radiation therapy; furthermore training/ prediction-based approach does not rely on image acquisition planes having a common intersection line, and so prediction techniques can be used when parallel slices are acquired as further state of the art technology see for example [0079]. 

Allowable Subject Matter
Claims 13, 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 2/23/21 examiner responds as follows:
different imaging planes… Applicant submits that estimating one imaging slice corresponding to one plane from another imaging slice corresponding to another plane is clearly different from and not obvious from the recitation of receiving two imaging slices in different imaging planes” and “the amended independent claims are not obvious from claims 1-38 of U.S. Patent No. 10,300,305. Namely, the claims of U.S. Patent No. 10,300,305 recite the receipt of imaging slices corresponding to different portions of a target locus. Applicant submits that estimating one imaging slice corresponding to one plane from another imaging slice corresponding to another plane (as recited by the amended independent claims) is clearly different from and not obvious from the recitation of receiving two imaging slices corresponding to different portions of a target locus”. Remarks at 10.
In response examiner respectfully disagrees. 
Examiner points to the interpretation of the record supra (which is not repeated here for brevity). Accordingly the 35 U.S.C. 101 rejections are maintained.
2) Applicant argues “…The cited portions of Lachaine discuss a prediction technique that finds a most likely position of a portion of a target locus for a prior imaging slice as a current imaging slice which is not the same as estimating, by applying a trained machine learning model to the first imaging slice corresponding to a first plane, a second imaging slice corresponding to a second plane. Namely, applying a prediction technique to estimate a current position of a target locus from a prior imaging slice is different from applying a machine learning model to an imaging slice 
In response examiner would point to Lachaine to disclose estimating, by applying a trained machine learning model to the first imaging slice, a second imaging slice corresponding to a second plane at the first time point to provide a set of imaging slices for the first time point, the machine learning model being trained to predict a first image corresponding to the second plane from a second image corresponding to the first plane (i.e., a prediction technique applied to a prior imaging slice to find the most likely position of a portion of the target locus for the prior imaging slice orientation but having the same time stamp as the current or a more-recently-acquired imaging slice.  Various techniques can be used for such prediction, such as Kernel Density Estimation, a neural network, or a template matching technique.  Prediction can be particularly effective if a motion of the target locus is highly periodic in nature, such as associated with respiratory motion, wherein a prediction-based approach does not rely on image acquisition planes having a common intersection line, and so prediction techniques can be used when parallel slices are acquired) see for example [0079]; [0073] discloses “…FIG. 8A illustrates generally a series of imaging acquisition planes 812A, 812B, and 812C, such as can be obtained as a target locus 816 moves from one imaging acquisition instance to another. At time t.sub.i-2, a line 806A where the imaging acquisition plane intersects the target locus 816 is roughly centered, and at time t.sub.i-1, the line 806B is shifted, and at time t.sub.i, the line 806C is shifted further.  Imaging slices obtained at times t.sub.i, t.sub.i-1, t.sub.i-2, .  . . can be labeled as S.sub.i, S.sub.i-1, S.sub.i-2, .  . . generally).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov